               Case 1:21-cv-00002-JB-C Document 17-1 Filed 05/13/21 Page 1 of 1   PageID #:
     U. S. District Court                     <pageID> MAIL
                                        USPS CERTIFIED
     155 SAINT JOSEPH ST
     MOBILE AL 36602




                                       4203661216549214890194038339901278
                                      9214 8901 9403 8339 9012 78



      CYNTHIA PERRY
      APT 4
      2104 WOLF RIDGE RD
      WHISTLER AL 36612-1654




21-2 doc. 17
